Citation Nr: 9919810	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  96-31 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for chronic pancreatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1967 to May 
1971, and from March 1981 to April 1984.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the veteran's claim for 
service connection for chronic pancreatitis.  


FINDING OF FACT

There veteran has not submitted competent medical evidence 
which shows a nexus or relationship between his chronic 
pancreatitis and active service, or any symptomatology 
manifested during service.  


CONCLUSION OF LAW

The veteran's claim for service connection for chronic 
pancreatis is not well-grounded.   38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that the RO erred by denying his claim 
for service connection for chronic pancreatitis.  In 
particular, he disagrees with the RO's determination that his 
chronic pancreatitis is due to alcohol abuse.  He asserts 
that symptomatology he was treated for during service was 
misdiagnosed as an ulcer.  Therefore, he believes that 
service connection for chronic pancreatitis is warranted.

Generally, service connection may be granted for a disability 
contracted in the line of duty resulting from a disease or 
injury incurred in or aggravated by a veteran's active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1998).  A disability is not contracted in 
the line of duty if it is the result of "the person's own 
willful misconduct or abuse of alcohol or drugs."38 U.S.C.A. 
§ 105(a).  

However, the threshold question that must be answered in this 
case with respect to this issue is whether the veteran has 
presented a well-grounded claim for service connection.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on it's own or capable of substantiation.  In 
this regard, the veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a) (West 1991); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

For a claim to be well grounded there must be:  (1) A medical 
diagnosis of a current disability, (2) medical, or in certain 
circumstances, lay evidence of an inservice occurrence or 
aggravation of a disease or injury, and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d. 1464, 1468 (Fed. Cir. 1997).  

While the veteran disputes that his pancreatitis is due to 
alcohol abuse, the record appears to clearly show that the 
veteran's chronic pancreatitis is due to alcohol abuse.  
Service medical records reflect that the veteran received in-
patient treatment for alcohol abuse from February to March 
1983.  It was noted that the veteran had a history of 
withdrawal symptoms such as tremors, agitation, confusion, 
sleep disturbance, and hallucinations.  The veteran denied 
having a problem with alcohol, stating that he drank one or 
two glasses of wine a day with meals and two to three drinks 
of bourbon a week.  However, it was noted that he appeared to 
be in a state of denial and was somewhat manipulative.  None 
of the service medical records contains a diagnosis of 
pancreatitis.

The first evidence of post-service treatment for alcohol 
abuse is contained in a VA hospitalization report dated from 
December 1984 to January 1985, which includes diagnoses of 
(1) alcohol abuse, episodic; (2) history of peptic ulcer 
disease; (3) recent bowel obstruction with exploratory 
laparotomy and bowel decompression; and (4) reactive vascular 
abdominal pain.  No diagnosis pertaining to pancreatitis is 
contained in this report, as a pancreatic biopsy revealed 
unremarkable pancreatic tissue. 

Subsequent reports show that the veteran was hospitalized by 
the VA on numerous occasions for pancreatitis due to alcohol 
abuse.  In particular, a hospitalization report dated from 
June to August 1993 contains diagnoses of history of 
alcoholic pancreatitis and history of alcohol abuse; a 
hospitalization report dated in December 1993 contains a 
diagnosis of alcoholic pancreatitis; a hospitalization report 
dated in February 1994 contains a diagnosis of chronic 
pancreatitis secondary to alcohol abuse; and a 
hospitalization report dated in September 1994 contains a 
diagnoses of chronic alcoholic pancreatitis and chronic pain.  
In addition, a May 1995 VA examination report includes 
diagnoses of (1) chronic pancreatitis, status post resection 
of pseudocyst, status post pancreaticojejunostomy; and (2) 
chronic alcoholism, status post repeat treatment times two.

While the veteran has asserted that symptomatology that was 
attributed to an ulcer during service was actually a 
manifestation of the pancreatitis that he testified was first 
diagnosed following service, the veteran also candidly 
admitted at his hearing that he had no medical evidence to 
substantiate that contention.  See Hearing Transcript at 13.  
Suffice it to note that the U. S. Court of Appeals for 
Veterans Claims (Court) has clearly stated that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991).  The 
record simply does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of pancreatitis or 
alcohol abuse.

To the extent that the veteran's pancreatitis is due to 
alcohol abuse, it is not considered to have been incurred in 
the line of duty during service, and service connection is 
not permitted on that basis.  To the extent that pancreatitis 
was first diagnosed following service, the veteran has 
submitted no competent medical evidence that demonstrates 
that pancreatitis was in some way related to service through 
an innocently acquired manner or etiology, or that 
pancreatitis was related to symptomatology misdiagnosed 
during service, as contended by the veteran.  In the absence 
of competent medical evidence that provided the necessary 
nexus or relationship between pancreatitis and service, the 
veteran has not presented evidence of a well-grounded claim 
and his claim must be denied on that basis.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for chronic pancreatitis is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

